Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 15-20), machine (claims 1-14).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A medical-information system comprising: 
-networked servers and data-storage facilities within one or more computing facilities; and 
-computer instructions executed by the servers that control the medical-information system to
-receive a request message containing a query for information related to a patient and to one or more clinical actions, 
-access patient data, stored in the one or more computing facilities, corresponding to the patient, 
-access a clinical-knowledge database, stored in the one or more computing facilities, that includes clinical-action nodes, biological-element nodes, and variant nodes, 
-select candidate node sets from the clinical-knowledge database using information contained in the query, 
-evaluate the candidate node sets for relevance to the query by evaluating Boolean expressions contained in the candidate node sets and/or calling routines referenced from the candidate node sets that return Boolean values, 
-prepare a response message from information extracted from one or more relevant candidate node sets, and 
-return the response message to the user device in less than a maximum response time.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because accessing patient data based on a request and communicating that data is managing interactions.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because accessing node sets, determining node sets for relevancy with a query, and thinking about a response message can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A medical-information system comprising: 
-networked servers and data-storage facilities within one or more computing facilities (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and 
-computer instructions executed by the servers that control the medical-information system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) to
-receive a request message containing a query for information related to a patient and to one or more clinical actions (extra-solution activity, see MPEP 2106.05(g)), 
-access patient data, stored in the one or more computing facilities (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), corresponding to the patient, 
-access a clinical-knowledge database, stored in the one or more computing facilities, that includes clinical-action nodes, biological-element nodes, and variant nodes (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), 
-select candidate node sets from the clinical-knowledge database using information contained in the query, 
-evaluate the candidate node sets for relevance to the query by evaluating Boolean expressions contained in the candidate node sets and/or calling routines referenced from the candidate node sets that return Boolean values, 
-prepare a response message from information extracted from one or more relevant candidate node sets, and 
-return the response message to the user device in less than a maximum response time (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 15 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 15 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies clinical node including clinical actions, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 3: The claim specifies clinical-action node including clinical information, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 4: The claim specifies clinical-action node including data members, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 5: The claim specifies clinical action node to be function members that retrieve values stored in data members and write values, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 6: The claim specifies clinical action nodes instantiated in server memories as objects, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 7: The claim specifies biological-element node including biological information, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 8: The claim specifies biological-element node including data members, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 9, 13: The claim specifies biological-element node to be function members that retrieve values stored in data members and write values, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 10: The claim specifies biological-element nodes instantiated in server memories as objects, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 11: The claim specifies a variant node, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 12: The claim specifies a variant node including data members, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 14: The claim specifies variant nodes instantiated in server memories as objects, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 16: The claim specifies selecting candidate node sets from database using information in the query to select clinical-action nodes and extracting clinical-action nodes, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 17: The claim specifies how the logical expressions are evaluated, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 18: The claim specifies how the clinical-action node is evaluated, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 19: The claim specifies how the biological-element node is evaluated, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 20: The claim specifies the maximum response time, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive a request message, return the response message to the user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); access patient data stored, access clinical-knowledge database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, 9-10, 13-14, and 16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 6, 10, 14 (nodes are instantiated in server memories), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 5, 9, 13 (function members that retrieve values stored and write values to data members), claim 16 (extracting selected nodes along with elements and variants) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,586,612. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to receiving a request for medical data, accessing a data structure with nodes, and returning that information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bayliss – U.S. Patent No. 7,720,846 – Teaches a method for linking data together.
Attaluri – U.S. Patent No. 6,748,377 – Teaches execution of a query and generating a response by Boolean expressions in the database with nodes.
Johnson et al. – U.S. Patent No. 5,664,109 – Teaches a system of a central medical record repository with query ability.
Li et al. – U.S. Patent No. 10,025,903 – Reconstructing a metadata tree of patient data.
Menten – U.S. Publication No. 2013/0246453 – A method providing a graph including nodes forming trees and interface with query capabilities.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626